PRATT, J.
The principal argument urged against the verdict is that, if plaintiff was correct in his interpretation of the engineer’s action, it was willful and malicious, and not performed in the service of defendant. The answer to that argument is that the opinion of the plaintiff was not binding on the jury, who were the judges of that question. The engineer testified that he blew the whistle in the course of his duty for the purpose of moving the cars. The jury had a right to believe the engineer. They were also authorized by the testimony to find that the action of the engineer was heedless, and without due regard to the situation of the plaintiff. The charge of the court correctly laid down the law, and the testimony warranted the verdict. Judgment affirmed.